internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-118623-99 date date re distributing controlled state x state y state z business a business b business c a b c d e dear this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction plr-118623-99 addition information has been submitted in and with a letter dated date the information submitted for consideration is substantially as set forth below distributing is an accrual basis state y corporation actively_engaged_in_business a business b and business c distributing is an s_corporation business a is located in state x business b is located in state y business c is located in state z as of date distributing has outstanding big_number shares of no par_value voting common_stock that were owned by a big_number shares about b big_number shares about c big_number shares about d big_number shares about and e big_number shares about controlled is an accrual basis state x corporation formed to effectuate the proposed transaction controlled will elect s_corporation status controlled will have issued and outstanding big_number shares of voting common_stock all of which initially will be held by distributing financial information has been received which indicates that business a business b and business c of distributing each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years a b c d and e have decided to split up the businesses of distributing due to ongoing and unreconcilable disputes on how the businesses of distributing should be conducted specifically the distributing shareholders disagree on the management acquisition expansion and development of goals for distributing accordingly they propose the following transaction i ii iii distributing will transfer to the newly-formed controlled all of the assets and liabilities pertaining to the operation of business a in exchange distributing will receive all of the big_number issued and outstanding shares of controlled voting common_stock then distributing will distribute all big_number shares of controlled stock to a solely in exchange for all of a’s shares of distributing stock controlled will elect to be an s_corporation immediately after the proposed transaction effective for its first tax_year the taxpayer has made the following representations in connection with the proposed transaction a the fair_market_value of the stock of controlled received by a described in step ii above will approximately equal the fair_market_value of the distributing stock surrendered by a in the exchange plr-118623-99 b c d e f g h i j no part of the consideration to be distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue independently and with their separate employees the active_conduct of the businesses previously conducted solely by distributing the distribution of the stock of controlled is carried out for the following corporate business_purpose management disagreements between shareholders which have an unfavorable effect on the operations of distributing the distribution of the stock of controlled is motivated in whole by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction k no intercorporate debt will exist between distributing and controlled at the plr-118623-99 l m n o p q time of or subsequent to the proposed distribution any payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are directly associated with the assets being transferred distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s election of either distributing or controlled the distribution of the controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representatives set forth above we hold as follows the transfer by distributing to controlled of the assets and liabilities of business a as described in step i above solely in exchange for all of the outstanding_stock of controlled followed by the distribution of the controlled stock by distributing to a in exchange for all of their distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets and plr-118623-99 liabilities to controlled in exchange for controlled stock sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of assets and liabilities in exchange for the controlled stock sec_1032 controlled’s basis in the assets received will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for the assets received from distributing will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock in exchange for their distributing stock sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of a upon the receipt of the controlled stock in exchange for all of their shares of distributing stock sec_355 a’s basis in the controlled stock after the distribution will be the same as a’s basis in the distributing stock surrendered in exchange therefor sec_358 a’s holding_period in the controlled stock received will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset by the shareholder on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations the provisions of revrul_74_101 1974-1c b will be applied where applicable to any sec_38 property covered by this ruling letter the momentary affiliation by distributing of the stock of controlled in connection with the reorganization will not in and of itself make controlled ineligible to elect to be an s_corporation for its first tax_year provided that controlled otherwise meets the other requirements under sec_1361 the s election to be made by controlled immediately following the plr-118623-99 distribution of controlled’s stock by distributing will not subject controlled’s assets to be taxed under sec_1374 we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested if sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-118623-99 pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assistant chief_counsel corporate by __ chief branch ______
